Exhibit 99.2 (Text of graph posted to Ashland Inc.'s website concerning Ashland Specialty Ingredientsgross profit) 3 Month Rolling Average (%)* 2012 January 32.0 February 32.9 March 35.4 April May June July August September October November December 12 Month Rolling Average (%)* January February March April 33.8 May June July August September October November December *NOTE: Information from December 2012 has been adjusted to exclude a loss of $31 million related to certain commoditized guar inventories, as well as income of $22 million related to the settlement of a business interruption insurance claim. Information from September 2011 and priorincludes the pre-acquisition operations of ISP, which was acquired on August 23, 2011.
